            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NANETTE BLOXHAM and JUSTIN
BLOXHAM,                                  NO. 3:19-CV-0481
    Plaintiffs,
                                          (JUDGE CAPUTO)
           v.
ALLSTATE INSURANCE
COMPANY,
    Defendant.
                                ORDER
   NOW, this 9th day of October, 2019, IT IS HEREBY ORDERED that:
   (1)   Nanette Bloxham’s breach of contract claim, having been voluntarily
         withdrawn, is DISMISSED with prejudice.
   (2)   The Motion for Judgment on the Pleadings (Doc. 16) is DENIED.


                                         /s/ A. Richard Caputo
                                         A. Richard Caputo
                                         United States District Judge
